Exhibit 10.2
Security Guards Transfer
Memorandum of Understanding
between
Shanghai Yuan Hao Electronic Company Limited
and
Diodes Shanghai Company Limited

1.  
This Memorandum of Understanding (“MOU”) is based on the request from Diodes
Shanghai Company Limited (“DSH” or “Lessee”) that starting from September 1,
2010, DSH will not extend the use of the security firm and its guards (“Security
Guards”) as previously provided by Shanghai Yuan Hao Electronic Company Limited
(“Yuan Hao” or “Leaser”).
  2.  
For the purpose of improving coordination with DSH’s operation, Yuan Hao agrees
to fully withdraw Security Guards at the address, No. 1, Lane 18, San Zhuang
Road, Songjiang Export Zone, Shanghai, People’s Republic of China (the
“Location”), before September 1, 2010, including withdraw those stationed at the
posts as specified in Exhibit A to this MOU. From that day onward, the security
firm hired by DSH shall be responsibility for all security matters, including
those posts as specified in Exhibit A to this MOU.
  3.  
Leaser has the right to conduct examination and inspect public factory zone and
building’s facilities, sanitation and environment (the “Inspection”) at DSH’s
lease operation Location (but Leaser shall request and notify the Lessee at
least two (2) days prior to the planned Inspection and can proceed with such
Inspection after receiving Lessee’s arrangement for such Inspection). While
conducting the Inspection, the Inspection personnel shall be accompanied by
DSH’s designated persons and DSH’s own security guards at the same time.
  4.  
Beginning from September 1, 2010, DSH shall be fully responsible for any such
problems caused by security mismanagement at the Location.

- 1 -



--------------------------------------------------------------------------------



 



5.  
On August 31, 2010, both parties shall conduct the transfer of security guards
and work at facilities at the Location (the “Transfer”), and the Transfer
procedures shall be processed, inspected and examined by the respective
administrative personnel as designated by each party.
  6.  
Leaser agrees to continue to be fully responsible for Location’s property safety
management (other than security management).
  7.  
The Lease Facility Safety Management Agreement and other related terms and
conditions in lease agreements signed by both parties shall remain unchanged
(except those related to security management).
  8.  
Language: This MOU is written in Chinese and English languages. The content of
both language versions are the same, but the Chinese version of the MOU shall be
the determinative version of the MOU. (According to the laws of the People’s
Republic of China (“PRC”) that all entities registered in PRC must make the
determinative version of signed documents in Chinese).
  9.  
Both parties shall continue each party’s respective obligations under this MOU
while conducting friendly negotiation.
  10.  
This version of MOU is made in 2 copies. Each party shall retain a copy.

     
Shanghai Yuan Hao Electronic Company Limited
  Diodes Shanghai Company Limited
 
   
Transferor
  Transferee:
 
   
Date:
  Date:

- 2 -



--------------------------------------------------------------------------------



 



Exhibit A
Transfer List

                  Transfer Completion Status Facility Number   Post Description
  (ü)
1
  #1 Manufacturing Building    
2
  #2 Manufacturing Building    
3
  #3 Facility Building    
4
  #4 Facility Building    
5
  N2 H2 Station    
6
  Transformation Station    
7
  Electric Generator Station    
8
  Gate Post    

     
Shanghai Yuan Hao Electronic Company Limited
  Diodes Shanghai Company Limited
 
   
Transferor
  Transferee:
 
   
Date:
  Date:

- 3 -